Exhibit 10.12C

FIRST PACTRUST BANCORP, INC.

2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

RS No.             

Shares of Restricted Stock are hereby awarded on             , 20         by
First PacTrust Bancorp, Inc., a Maryland corporation (the “Corporation”), to
             (the “Grantee”), in accordance with the following terms and
conditions:

1. Share Award. The Corporation hereby awards to the Grantee              shares
(the “Shares”) of the voting common stock of the Corporation (“Common Stock”)
pursuant to the First PacTrust Bancorp, Inc. 2011 Omnibus Incentive Plan, as the
same may be amended from time to time (the “Plan”), and upon the terms and
conditions and subject to the restrictions in the Plan and as hereinafter set
forth. A copy of the Plan, as currently in effect, is incorporated herein by
reference and is attached hereto. Capitalized terms used herein which are not
defined in this Agreement shall have the meaning ascribed to such terms in the
Plan.

2. Restrictions on Transfer and Restricted Period. Except as otherwise provided
in Section 3 or Section 8 of this Agreement, during the period (the “Restricted
Period”) commencing on the date of this Agreement and terminating on
            , 20        , Shares with respect to which the Restricted Period has
not lapsed may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated by the Grantee. Shares with respect to which the
Restricted Period has lapsed shall sometimes be referred to herein as “Vested.”

Except as otherwise provided in Section 3 or Section 8 of this Agreement,
provided that the Grantee is then serving as a Director or an Employee of the
Corporation or any Subsidiary, Shares shall become Vested in accordance with the
following schedule:

 

Date of Vesting

 

Number of Shares Vested

3. Termination of Service. Upon the termination of the Grantee’s service, the
Shares shall become forfeited or Vested, as the case may be, as and to the
extent provided in Sections 8.9 and 8.10 of the Plan.

4. Issuance of the Shares. Promptly after the date of this Agreement, the
Corporation shall recognize the Grantee’s ownership of the Shares through (i) a
crediting of the Shares to a book entry account maintained by the Corporation
(or its transfer agent or other designee) for the benefit of the Grantee, with
appropriate electronic notation of the restrictions on transfer provided herein,
or another similar method, or (ii) the issuance of a certificate representing
the Shares in the name of the Grantee, bearing any legend that the Corporation
deems appropriate to reflect the restrictions on transfer provided herein, to be
held in custody by the Corporation or its designee for the benefit of the
Grantee until the Shares represented thereby become Vested.

The Grantee agrees that simultaneously with the execution of this Agreement, the
Grantee shall execute the stock power attached hereto and that the Grantee shall
promptly deliver such stock power to the Corporation. The Grantee further agrees
to execute and deliver any and all additional stock powers and/or other
instruments as the Corporation from time to time requests as it may, in its
judgment, deem to be advisable to fulfill the purposes of this Agreement.

5. Grantee’s Rights. Subject to all limitations provided in this Agreement, the
Grantee, as owner of the Shares during the Restricted Period, shall have all the
rights of a stockholder, including, but not limited to, the right to receive all
dividends and other distributions paid on the Shares and the right to vote such
Shares. If any such dividends or distributions are paid in shares of Common
Stock, such shares of Common Stock shall be subject to the same restrictions
then applicable to the Shares with respect to which they were paid.



--------------------------------------------------------------------------------

6. Vesting. Upon Shares becoming Vested, the Corporation shall release such
Shares to the Grantee (i) by appropriate transfer to an unrestricted book entry
account maintained by the Corporation (or its transfer agent or other designee)
for the benefit of the Grantee (or, if the Grantee is deceased, to the Grantee’s
legal representative) or by other appropriate electronic notation of the lapse
or expiration of the Restricted Period with respect to such Shares, (ii) by
delivering to the Grantee (or, if the Grantee is deceased, to the Grantee’s
legal representative) a certificate issued in respect of such Shares (without
any legend contemplated by Section 4 above), or (iii) by any other means deemed
appropriate by the Corporation.

7. Adjustments for Changes in Capitalization of the Corporation. In the event of
any merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split up, share combination or other change in the
corporate structure of the Corporation affecting the shares of the Corporation’s
Common Stock, such adjustment shall be made in the number and class of shares
subject to this Agreement as shall be determined to be appropriate and equitable
by the Committee to prevent dilution or enlargement of rights, provided that the
number of shares covered by this Agreement shall always be a whole number.

8. Effect of Change in Control. If a Change in Control shall occur, all
previously unvested Shares shall become Vested in full. Notwithstanding the
foregoing, no Shares which have previously been forfeited shall thereafter
become Vested.

9. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver the Shares hereunder shall, if the Committee so requests,
be conditioned upon the receipt of a representation as to the investment
intention of the Grantee or any other person to whom such Shares are to be
delivered, in such form as the Committee shall determine to be necessary or
advisable to comply with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”), or any other Federal, state or local securities
regulation. It may be provided that any representation requirement shall become
inoperative upon a registration of such shares or other action eliminating the
necessity of such representation under such Securities Act or other securities
regulation. The Corporation shall not be required to deliver any shares of
Common Stock hereunder prior to (i) the admission of such shares to listing on
any stock exchange or automated quotation system on which the shares of Common
Stock may then be listed or quoted and (ii) the completion of such registration
or other qualification of such shares under any state or Federal law, rule or
regulation, as the Committee shall determine to be necessary or advisable.

10. Plan and Plan Interpretations as Controlling. The Shares hereby awarded and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. All determinations and
interpretations made in the discretion of the Committee shall be binding and
conclusive upon the Grantee or the Grantee’s legal representatives with regard
to any question arising hereunder or under the Plan.

11. Grantee Service. Nothing in this Agreement shall interfere with or limit in
any way the right of the Corporation or any Subsidiary to terminate the
Grantee’s employment or service at any time, nor confer upon the Grantee any
right to continue in the employ or service of the Corporation or any Subsidiary.

12. Withholding Tax. Upon Shares becoming Vested (or at any such earlier time,
if any, that an election is made by the Grantee under Section 83(b) of the Code,
or any successor provision thereto), the Corporation may withhold from any
payment or distribution made hereunder sufficient Shares to cover any applicable
withholding and employment taxes, or require the Grantee to remit to the Company
an amount sufficient to satisfy such taxes. The Corporation shall have the right
to deduct from all dividends paid with respect to Shares the amount of any taxes
which the Corporation is required to withhold with respect to such dividend
payments, or require the Grantee to remit to the Company an amount sufficient to
satisfy such taxes.

13. Grantee Acceptance. The Grantee shall signify the Grantee’s acceptance of
the terms and conditions of this Agreement by signing in the space provided
below, by signing the attached stock power, and by returning a signed copy
hereof and of the attached stock power to the Corporation.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  FIRST PACTRUST BANCORP, INC. By:       ACCEPTED:           (Street Address)  
    (City, State & Zip Code)



--------------------------------------------------------------------------------

STOCK POWER

For value received, I hereby sell, assign, and transfer to First PacTrust
Bancorp, Inc. (the “Corporation”) all shares of the voting common stock of the
Corporation, standing in my name on the books and records of the Corporation
(whether in certificated form or book-entry or similar form), that are issued to
me pursuant to that certain Restricted Stock Agreement, dated             ,
20        , to which the Corporation and I are parties (as the same may from
time to time be amended, the “Agreement”), and do hereby irrevocably constitute
and appoint the Secretary of the Corporation attorney, with full power of
substitution, to transfer this stock on the books and records of the aforesaid
Corporation. To the extent the restrictions on transfer of any portion of such
shares under the Agreement have lapsed or expired, this Stock Power shall cease
to be of legal effect with respect to that portion of such shares following
their release to me, free of restriction, as provided in the Agreement.

 

   

Dated:

In the presence of: